Citation Nr: 1828717	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  04-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as secondary to the post-traumatic stress disorder (PTSD) and Type II diabetes mellitus.

2. Entitlement to evaluations in excess of 20 percent from March 13, 2001 for peripheral neuropathy of both upper extremities.

3. Entitlement to an effective date prior to August 13, 2014 for total disability rating based on individual unemployability (TDIU).

4. Entitlement to an evaluation in excess of 70 percent from March 28, 2001 for PTSD.

5. Entitlement to compensable evaluations for a skin disability of the feet for the period prior to October 5, 2009 and the period following July 28, 2010.

6. Entitlement to an effective date earlier than May 7, 2012 for Dependents' Educational Assistance

REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

With the exception of entitlement to earlier effective dates for TDIU and Dependents' Educational Assistance, all of the issues enumerated above have previously been before the Board.  Entitlement to service connection for sleep apnea was most recently remanded for additional development in May 2014 and February 2017.  In May 2014, the Board assigned an earlier effective date of March 13, 2001 for peripheral neuropathy of both upper extremities and remanded for additional development entitlement to evaluations in excess of 20 percent for those disabilities.  In February 2017, the Board granted entitlement to an evaluation of 70 percent, but not more, for PTSD effective March 28, 2001, and granted service connection for a skin disability of the feet; the Veteran appealed the rating decision implementing the Board's grant.

In his February 2014 substantive appeal, the Veteran requested a Travel Board Hearing on a number of issues, including entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of both upper extremities and entitlement to service connection for sleep apnea.  October 2015, September 2016, and December 2017 letters from the Veteran's representative indicate that the Veteran no longer desires to have a Travel Broad Hearing on those issues.  Therefore, his request for a Travel Board Hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e).

The Veteran did not request a hearing in his February 2017 substantive appeal of the RO's denial of evaluations in excess of 20 percent for bilateral peripheral neuropathy and entitlement to an earlier effective date for TDIU.  In November 2017, the Veteran he requested a hearing on all of those issues.  In January 2018, the Veteran withdrew his November 2017 request for a hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e).

On March 7, 2017, the RO issued a rating decision granting an increased evaluation of 70 percent, effective March 28, 2001, for PTSD; granted service connection for a bilateral skin disability of the Veteran's feet with ratings of 0 percent effective March 13, 2001, 60 percent effective October 5, 2009, and 0 percent effective July 28, 2010; and granted an earlier effective date of May 7, 2012 for eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.  The Veteran received notification of this rating action on or about April 21, 2017.  On June 6, 2017, the Veteran submitted a timely notice of disagreement on these issues.  A statement of the case (SOC) has not been issued.  As such, these three issues are REMANDED to the Agency of Original Jurisdiction (AOJ) for the issuance of an SOC, see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), and are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.	Sleep apnea was not shown in service, is not etiologically related to service, and caused or aggravated by service-connected Type II diabetes mellitus or service-connected PTSD.

2.	The Veteran's service-connected peripheral neuropathy of the right upper extremity is characterized by mild partial paralysis of the radial (musculospiral) nerve.

3.	The Veteran's service-connected peripheral neuropathy of the left upper extremity is characterized by mild partial paralysis of the radial (musculospiral) nerve.

4.	The Veteran has been unable to secure substantially gainful employment due to his service-connected disabilities since June 25, 2006, and his full-time employment with the City of Cocoa, Florida was in a protected work environment from June 25, 2006 to the Veteran's retirement in February 2009.

5.	Prior to June 25, 2006, the Veteran was not prevented from engaging in substantially gainful employment due to his service-connected disabilities, and his full-time employment with the City of Cocoa, Florida was not in a protected work environment.


CONCLUSIONS OF LAW

1.	The criteria for service connection for sleep apnea, including as secondary PTSD and Type II diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2017).

2. 	The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8514 (2017).

3.	The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8514 (2017).

4.	The criteria for entitlement to an effective date of June 25, 2006, but no earlier, for TDIU have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	VA's Duty to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.156.  Those duties have been satisfied here.

An August 2012 letter satisfied VA's duty to notify the Veteran concerning his claim for service connection for sleep apnea.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter notified the Veteran of what evidence he was responsible for compiling, what evidence VA would compile on his behalf, and what evidence was necessary to substantiate his claim for service connection, and it explained how the RO assigns effective dates and disability ratings.  Thus, nothing more is required here.  See id. at 187-88.

With respect to the Veteran's claims for increased ratings, the Board notes that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of any prejudicial notice errors with respect to the Veteran's claims for increased ratings for peripheral neuropathy of both upper extremities or entitlement to an effective date earlier than August 13, 2014 for TDIU.  Hence, VA's duty to notify has been satisfied with respect to those claims.

VA also afforded the Veteran adequate assistance to develop his claim.  His service and post-service treatment records have been obtained and associated with his claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Records were obtained from the U.S. Social Security Administration (SSA) and associated with the Veteran's claims file.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  The RO has compiled the Veteran's VA medical center treatment records and scheduled the Veteran for VA medical examinations.  While prior Board remands instructed the RO to request private treatment records for the Veteran's PTSD, September 2015 and March 2017 letters from the Veteran's attorney noted that he does not receive private treatment for PTSD.  The Board is unaware of any outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran received VA medical examinations related to diabetic peripheral neuropathy in October 2012 and July 2014.  The VA examiners reviewed the Veteran's VA medical center treatment records, interviewed the Veteran, and performed in-person examinations.  Both examiners performed diagnostic testing, and the October 2012 examiner opined on the severity of the Veteran's peripheral neuropathy of both upper extremities.  The Board deems the October 2012 and July 2014 VA examinations adequate for adjudication purposes.  Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

With respect to his claim for entitlement to service connection for sleep apnea, the Veteran received VA medical examinations in April 2013 and July 2014.  The April 2013 VA examination identified diabetes mellitus as a risk factor for sleep apnea without addressing whether the Veteran's Type II diabetes mellitus caused or aggravated his sleep apnea.  The July 2014 VA examination incorrectly concluded that the Veteran did not have a diagnosis for sleep apnea.  For those reason, the Board deems those VA examinations inadequate to adjudicate the issue on appeal.  

Pursuant to the Board's February 2017 remand, the Veteran received VA examinations for sleep apnea in August 2017 and September 2017.  Both VA examiners reviewed the Veteran's claims file and medical records, considered his complaints, provided a report of his symptoms, and provided opinions supported by rationales.  The VA examiner responsible for the August 2017 VA examination conducted a telephonic interview with the Veteran, and the September 2017 VA examiner performed an in-person examination.  Both opinions addressed whether the Type II diabetes mellitus or PTSD aggravated the Veteran's sleep apnea.  The Board deems the August 2017 and September 2017 VA examinations adequate for adjudication purposes.  Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 124.

In finding the September 2017 VA examination adequate, the Board notes the Veteran's contentions made in a December 2017 letter from his attorney that the September 2017 VA examination does not provide an adequate rationale on whether the Veteran's sleep apnea was aggravated by the Veteran's Type II diabetes mellitus and PTSD.  The Veteran also contends that the September 2017 VA examination's does not comply with the Board's February 2017 remand order because it does not provide an adequate rationale for its conclusion that the Veteran's sleep apnea was not aggravated by Type II diabetes mellitus or PTSD.  

The Board finds that all remand instructions have been substantially complied with, including that the September 2017 VA examination was adequate.  The VA examiner's rationale was clearly stated in the examination report:  the medical literature did not identify a mechanism whereby Type II diabetes mellitus or PTSD could cause or aggravate sleep apnea.  After listing the risk factors for Type II diabetes mellitus, the VA examiner noted that altered sleep seen in obstructive sleep apnea is "overwhelmingly due to obesity," and observed that the Veteran is obese, thus indicating that the Veteran's sleep apnea is related to the Veteran's obesity.  The VA examiner responsible for the September 2017 VA opinion is presumed competent, and the "general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies."  See Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).  Moreover, the opinion is entitled to probative weight based on the information and analysis that it contains.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The rationale is adequate and substantially complies with the February 2017 remand order.

Accordingly, all remand instructions issued by the Board have been substantially complied with, and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will proceed with the adjudication of this appeal.

II.	Service Connection for Sleep Apnea

Under the relevant laws and regulations, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may be established for a disorder that is caused or aggravated by a service-connected disability.  Id. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 447-48 (1995).  To establish secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 511 (1998); Allen, 7 Vet. App. at. 448.

The Veteran's service treatment records, to include his July 1967 entrance examination and November 1973 examination upon separation, do not note sleep apnea or any other sleep disorder.

VA medical center treatment records from April 2001 and July 2001 report that the Veteran stated that he was sleeping well without any challenges staying asleep.  However, starting in August 2001 and continuing through the most recent records included in the Veteran's claim file, VA medical center treatment records document the Veteran's complaints of an impaired sleep pattern.  The Veteran routinely reported sleeping only 3 to 5 hours per night, with occasional reports, to include those from early May 2004 and September 2013, that the Veteran slept as little as two hours per night. 

The Veteran sought a sleep consultation after a nurse observed that the Veteran may have sleep apnea during an October 2008 procedure under general anesthesia.  He received that consultation in January 2009.  The Veteran reported poor sleep, sleepiness during the day, and frequent naps in the evening.  During the consultation, the Veteran was instructed on the use of a continuous positive airway pressure (CPAP) machine.  A sleep study was ordered.

In February 2009, the Veteran conducted an in-home, unattended sleep study using a Stardust sleep study system.  Sensors were applied for continuous monitoring of nasal and oral airflow, thoracic and abdominal effort, body position, oxygen saturation, and heart rate.  The results from that study, analyzed in March 2009, demonstrated that the Veteran suffered from a significant sleep-related breathing disturbance that appeared to have central and obstructive components. 

In April 2009, the Veteran was issued and fitted for a CPAP machine.  He was instructed on its use.  VA medical center treatment records document the routine follow-up care the Veteran received for managing his sleep apnea.

The Veteran received VA examinations in August 2017 and September 2017.  The August 2017 VA examiner reviewed the Veteran's claims file, to include his service treatment records and a VA medical center treatment records.  Based on the February 2009 unattended sleep study and March 2009 report interpreting the results from that study, the examiner identified diagnoses for obstructive sleep apnea and central sleep apnea.  The examiner noted the Veteran's height of 71 inches, weight of 273 pounds, and body-mass index of 38.16

The August 2017 examiner also concluded that it was less likely than not (less than 50 percent probability) that sleep apnea was proximately due to or the result of the Veteran's service-connected Type II diabetes mellitus, and it was less likely than not that Type II diabetes mellitus aggravated sleep apnea beyond its natural progression.  She reasoned that there was no scientific medical evidence to support the Veteran's claim that sleep apnea was aggravated by his service-connected Type II diabetes mellitus.

The September 2017 examiner likewise reviewed the Veteran's claim file, to include the Veteran's service treatment records and VA medical center treatment records.  He performed an in-person examination.  The examiner noted the Veteran's March 2009 diagnosis for sleep apnea.  The VA examiner concluded that the Veteran's sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the Veteran's active service.  The examiner reasoned that the Veteran's service treatment records were silent for diagnoses of or treatment for obstructive, central, or mixed sleep apnea during active service or immediately after the Veteran's separation from active service.

The September 2017 examiner also concluded that it was less likely than not (less than 50 percent probability) that the Veteran's sleep apnea was proximately due to or the result of the Veteran's Type II diabetes mellitus.  The examiner noted that Type II diabetes mellitus is considered one of many risk factors for sleep apnea.  The examiner cited medical literature identifying other risk factors for sleep apnea, including obesity, having a large neck, hypertension, a narrowed airway, chronic nasal congestion, being male, age, smoking, alcohol consumption, and family history.  According to the examiner, the medical literature is silent for a causal relationship between Type II diabetes mellitus and sleep apnea, and does not identify any mechanism by which Type II diabetes mellitus may cause or aggravate either obstructive or central sleep apnea.  The examiner cited medical literature showing obstructive sleep apnea is overwhelmingly due to obesity, and noted that the Veteran was obese at the time of his diagnosis in 2009 and was morbidly obese as of September 2017.

With respect to PTSD, the September 2017 examiner concluded that Veteran's service connected PSTD did not cause sleep apnea or aggravate sleep apnea beyond its natural progression.  The examiner reasoned that a history of PTSD is not a risk factor for sleep apnea, and a review of recent medical literature was silent for any mechanism by which PTSD may cause or aggravate sleep apnea.  

The examiner further noted that the Veteran's sleep apnea was a stand-alone entity, neither due to nor aggravated by active military service, his service-connected Type II diabetes mellitus, or his service connected PTSD.

Based on the foregoing, the Board concludes that the Veteran is not entitled to direct service connection for sleep apnea.  While the Veteran has a current diagnosis of sleep apnea, he did not have signs or symptoms of sleep apnea noted in his service treatment records, and he did not have either a diagnosis or treatment for sleep apnea while in active service.  Moreover, both the August 2017 and September 2017 examiners concluded that the Veteran's sleep apnea is not etiologically related to the Veteran's active service.  Accordingly, direct service connection must be denied.

With respect to entitlement to secondary service connection, the Veteran has a current diagnosis of sleep apnea, and his PTSD and Type II diabetes mellitus are service-connected.  Therefore, two of the three elements for secondary service connection are satisfied; however, the Board concludes that the weight of the evidence is against a finding that there is a nexus between Veteran's sleep apnea and either his service-connected Type II diabetes mellitus or his service-connected PTSD.  The August 2017 and September 2017 VA examinations are the only probative evidence of record on this issue.  The August 2017 examiner opined that there is no scientific or medical evidence showing sleep apnea can be caused by or aggravated by Type II diabetes mellitus.  The September 2017 examiner also opined that sleep apnea could not be caused by or aggravated by Type II diabetes mellitus or PTSD because there is no scientific evidence or medical literature establishing a mechanism whereby those two disorders can cause or aggravate sleep apnea.  Without evidence supporting such a conclusion, the Board is left only with exam The Board finds that opinions to be of great probative value, and entitlement to service connection for sleep apnea as secondary to the Veteran's service-connected Type II diabetes mellitus or PTSD must be denied.

The weight of the evidence is against the Veteran's claim for entitlement to service connection for sleep apnea, including as secondary to Type II diabetes mellitus or PTSD, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for sleep apnea is therefore denied.



III.	Increased Evaluation for Peripheral Neuropathy of Both Upper Extremities

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  Id. § 4.3.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id. § 4.31.

A veteran's entire history is reviewed when making a disability determination. 38 C.F.R. § 4.1.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2

The Veteran was assigned an initial 20 percent disability rating for each upper extremity based on incomplete paralysis of the radial nerve.  Incomplete paralysis of the radial nerve warrants a 50 percent evaluation when severe, a 30 percent evaluation when moderate, and a 20 percent evaluation when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

Applicable regulations note that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The descriptive words "mild," "moderate," and "severe" in Diagnostic Code 8415 are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue or the evaluation to be assigned.

VA medical center treatment records thoroughly document the Veteran's complaints of pain, numbness, tingling, decreased sensation, and weakened grip.  The most recent VA medical center treatment records in the Veteran's claims file notes sensory peripheral neuropathy among the Veteran's active problems, though VA medical center treatment records from August 2016 notes the Veteran had no complaints of neuropathy.
  
During an interview with R.D.G., a vocational expert retained through the Veteran's representative, the Veteran reported occasionally intense off-and-on pain, little use of either hand, significantly weakened grip strength, and intense pain when trying to grip with more strength.  He reported that simple grasping tasks, such as holding a pen to write, are very difficult for him.  The Veteran also reported weakened upper body strength and the inability to lift or carry anything due to pain.  

A June 2009 examination performed in connection with the Veteran's application for benefits from SSA recorded the Veteran's reports of tingling and numbness in his fingers, and motor examination showed 4/5 motor strength in the Veteran's upper extremities.

The Veteran received a VA medical examination in October 2012.  The examiner reviewed the Veteran's claims file and performed a physical examination.  She noted the Veteran's diagnoses for Type II diabetes mellitus and diabetic peripheral neuropathy of both upper extremities.  She also recorded the Veteran's reports of moderate constant pain, mild intermittent pain, mild paresthesias and dysesthesias, and mild numbness in both upper extremities.  Strength testing results-to include those for grip and pinch involving the thumb and index finger-were within normal limits.  Deep tendon reflexes of the right and left biceps were 1+, monofilament or light touch testing results were normal for the Veteran's shoulders, but decreased for his forearms, hands, and fingers.  Tests of position sense involving up and down movement on the Veteran's index fingers were normal, and the Veteran's sensation of cold was decreased for both upper extremities.  The Veteran did not have muscle atrophy.  Based on her examination, the examiner concluded that the Veteran had mild incomplete paralysis of the radial, median, and ulnar nerves.

The Veteran received a VA medical examination in July 2014.  The examiner reviewed the Veteran's VA medical center treatment records and performed a physical examination.  The examiner noted the Veteran's diagnoses for Type II diabetes mellitus and diabetic peripheral neuropathy of both upper extremities.  The Veteran's reports of symptoms were identical to those reported in October 2012:  moderate constant pain, mild intermittent pain, mild paresthesias and dysesthesias, and mild numbness in both upper extremities.  Strength testing results were all within normal limits, including tests of grip and pinch involving the thumb and index finger.  Deep tendon reflexes of biceps, triceps, and brachioradialis were 1+.  Monofilament/light touch testing results were normal for the Veteran's shoulders, forearms, hands, and fingers.  Tests of position sense involving up and down movement on the Veteran's index fingers were normal, and the Veteran's sensation vibrations were normal for both upper extremities.  The Veteran did not have muscle atrophy.  Based on his examination, the examiner concluded that the Veteran had upper extremity diabetic neuropathy without indicating whether it was mild, moderate, or severe.

The Board concludes that the October 2012 and July 2014 VA examinations are probative on the issue of the severity of the Veteran's peripheral neuropathy of both upper extremities.  While a VA examiner's characterization of the level of disability is not binding on the Board, the Board concludes that the October 2012 examiner's characterization of the severity of the Veteran's incomplete paralysis of the radial, media, and ulnar nerves as mild accords with the evidence of record.  The Veteran characterized most of his sensory symptoms as mild in October 2012 and July 2014.  Only constant pain was rated as moderate.  Moreover, light touch/monofilament tests results were showed some improvement between October 2012 and July 2014, with no decreased sensation as of the July 2014 examination.  The Veteran had a decreased sensation to cold in October 2012, but normal sensation for vibrations in July 2014.  Significantly, strength tests from October 2012 and July 2014 were normal for both upper extremities and the Veteran did not exhibit any muscle atrophy.  The Board concludes that the symptomatology of the Veteran's peripheral neuropathy was mostly sensory in nature and most consistent with mild incomplete paralysis of the radial nerve.  See 38 C.F.R. § 4.124a.

In reaching this conclusion, the Board notes the Veteran's reports of pain, tingling, burning and loss of grip strength and muscle weakness.  The Veteran is competent to report those symptoms, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and the Board concludes that the Veteran's reports are credible.  However, the Board concludes that the October 2012 and July 2014 VA examinations showing that the Veteran's muscle strength remained within normal limits are more probative and outweigh the Veteran's reports and statements for purposes of evaluating peripheral neuropathy of both upper extremities.  Moreover, the Veteran rated the majority of his sensory symptoms as mild in October 2012 and July 2014.

The Board also notes the June 2009 SSA examination showing muscle strength of 4/5.  The Board concludes that the VA examinations from October 2012 and July 2014 are more probative than the June 2009 SSA examination.  The SSA examination does not provide any detail on what type of testing was performed.  For instance, it does not state whether elbow flexion, elbow extension, wrist flexion, wrist extension, grip, or pinch, were tested.  Both VA examinations performed strength tests through each of those ranges of motion.  Given the detail, granularity, and consistency of results from the October 2012 and July 2014 VA examinations, the Board concludes that they are more probative and outweigh the June 2009 SSA examination.

In light of the foregoing, the Board finds that the totally of evidence establishes that the Veteran's radial neuropathy of the right and left upper extremities has resulted in no more than mild incomplete paralysis during the entire period on appeal.  The Veteran had decreased sensory sensation without loss of strength or muscle atrophy, thus an initial rating in excess of 20 percent for peripheral neuropathy of the upper extremities is not warranted.  

The Board has also considered whether any other applicable rating criteria may warrant a higher evaluation.  As discussed above, the evidence shows that the Veteran's neurological impairment of the upper extremities involves the radial, median, and ulnar nerves.  No other diagnostic codes-e.g., codes related to the median, ulnar, or musculocutaneous nerves-provide for higher ratings.  Moreover, to assign additional separate ratings under other diagnostic codes pertaining to the peripheral nerves of the upper extremities would constitute prohibited pyramiding as the Veteran would be compensated twice for the same symptomatology in his upper extremities, namely numbness, tingling, pain, and locally impaired sensation, already used to support the increased initial rating granted herein.  See 38 C.F.R. § 4.14.

Moreover, no additional staged ratings are warranted, as there appears to be no identifiable period during this appeal in which the Veteran's peripheral neuropathy of either upper extremity manifested symptoms meriting a higher disability rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against this claim and the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for an initial disability rating in excess of 20 percent for peripheral neuropathy of both upper extremities is denied.

IV.	Earlier Effective Date for TDIU

In August 2016, the RO granted TDIU effective August 13, 2014.  The Veteran contends that he has not been able to secure and follow gainful employment since 2006.  The Board finds that the Veteran is entitled to an effective date of June 25, 2006 for TDIU.

An award based on a claim for an increase in compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of application therefore.  38 U.S.C. § 5110(a).  The effective date for an increased rating may be assigned on the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  For increased ratings claims, however, the RO may assign the earliest date when it is ascertainable that the increase occurred, provided the claim for an increased rating was received within one year of the date that the increase occurred.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992).  The effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Assigning the appropriate effective date for TDIU involves determining (1) when the Veteran's claim for TDIU was received, and if possible (2) when it became factually ascertainable that the Veteran could not secure and follow gainful employment.  See 38 C.F.R. §§ 3.155, 3.340, 3.400(o)(2), 4.16(a); Hazan v. Gober, 10 Vet. App. 511 (1992); Faust v. West, 13 Vet. App. 342, 356 (2000).
With respect to the first question, the Veteran filed a claim for TDIU in August 2012.  However, a claim for TDIU is part and parcel of an increased rating claim where evidence of unemployability is submitted in the course of a claim for a higher rating for one or more service-connected disabilities, and the evidence of unemployability pertains to the service-connected disability or disabilities at issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA received the Veteran's claim for an increased rating for Type II diabetes mellitus on June 6, 2002.  During the pendency of that claim, the Veteran submitted evidence of unemployability due to his service-connected Type II diabetes mellitus.  Specifically, the Veteran submitted a June 25, 2006 letter from his supervisor with the City of Cocoa, Florida noting the Veteran's inability to perform his duties as a meter reader due to his Type II diabetes mellitus and PTSD.  That letter raised the issue of whether the Veteran was unemployable due to his serviced-connected Type II diabetes mellitus for which he was seeking a higher evaluation.  

Moreover, the instant appeal of entitlement to an earlier effective date for TDIU arises from the Veteran's claim for increased ratings for peripheral neuropathy of both upper extremities.  In its May 2014 decision, the Board determined that the assignment of separate ratings for diabetic peripheral neuropathy of both upper extremities constitutes the recognition of an increased or additional symptomatology of the Veteran's service-connected Type II diabetes mellitus.  Because the Veteran's claim for benefits for peripheral neuropathy are related to his claims for Type II diabetes mellitus, the Board concludes that the Veteran's claim for TDIU has been continuously pending since June 6, 2002, the date of the Veteran's claim for an increased rating for Type II diabetes mellitus.

The Board notes the Veteran's PTSD is now rated as 70 percent disabling effective March 28, 2001.  Thus, for the entire period during which his claim for TDIU has been pending, the Veteran has met the schedular requirement of an evaluation of at least 60 percent for a single service-connected disability.  See 38 C.F.R. § 4.16(a).

Turning to the question of when it became factually ascertainable that the Veteran could not secure and follow gainful employment, a June 25, 2006 letter from the Veteran's former supervisor with the City of Cocoa, Florida noted the Veteran's eighteen years of employment with the city and highlighted the Veteran's dedication to his job.  The letter noted the impression of the Veteran's supervisor that the Veteran's Type II diabetes mellitus and PTSD had overcome the Veteran and prevented him from realizing his full potential.  The letter observed that the Veteran's treatment for Type II diabetes mellitus and his mental instability due to his PTSD caused repeated, regular absences from work and undermined the Veteran's dependability as an employee. 

A March 2009 SSA interview provides additional context for the Veteran's employment with the City of Cocoa.  According to the Veteran, the city was unhappy with his job performance as a meter reader but allowed him to remain employed because he was a Veteran of the Vietnam War.  The Veteran reported to SSA that by February 2009 the City of Cocoa would no longer accommodate his service-connected Type II diabetes mellitus and PTSD, and he retired because he thought the City of Cocoa was going to terminate his employment. The Veteran has not worked since February 2009.

A May 2015 report from R.D.G. documented her review of the Veteran's claim file, to include the June 25, 2006 letter, and an interview with the Veteran.  On the basis of that review, R.D.G. concluded that it was at least as likely as not that the Veteran's unemployability dated back to 2006.  R.D.G. reasoned that the Veteran was in sheltered employment with the City of Cocoa as of 2006.  She noted the Veteran's report that the city had him on "light duty since 2006," that entailed "make-up" work such as filing or general office administration instead of reading meters.  R.D.G. opined that the accommodation would not have been afforded to the Veteran in a competitive job.  

In light of the foregoing, the Board finds that it became factually ascertainable that the Veteran was unemployable due to his service-connected disabilities as of June 25, 2006, but no earlier.  The Veteran resigned from City of Cocoa, Florida in February 2009 and has not worked since.  Moreover, even though the Veteran was employed full-time through February 2009, the Board agrees with R.D.G.'s conclusion that the Veteran's employment with the City of Cocoa, Florida was marginal employment as of June 25, 2006 because he was in a protected work environment.  See 38 C.F.R. § 4.16(a).  

Based on a February 2017 letter from the Veteran's lawyer, the effective date of June 25, 2006 accords with the relief sought by the Veteran; consequently, there is no dispute that the Veteran is not entitled to an effective date earlier than that.  Nonetheless, the Board notes TDIU prior to June 25, 2006 is not warranted on the record.  The Veteran was employed full time with the City of Cocoa as a meter reader as of his June 6, 2002 claim for an increased rating, and the Veteran reported to R.D.G. that the accommodations began in 2006.  Moreover, there is no indication between June 6, 2002 and June 25, 2006 that the city was accommodating the Veteran's disabilities, to include to a degree that would constitute sheltered employment.


ORDER

Entitlement to service connection for sleep apnea, including as secondary to Type II diabetes mellitus and PTSD, is denied.

Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

An effective date of June 25, 2006, but no earlier, for TDIU is granted, subject to the regulations governing the payment of monetary awards.


REMAND

As explained in the Introduction, a March 2017 rating decision for which the Veteran received notification in April 2017 granted an increased evaluation of 70 percent effective March 28, 2001 for PTSD; granted service connection for a bilateral skin disability of the feet with ratings of 0 percent effective March 13, 2001, a maximum evaluation of 60 percent under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 effective October 5, 2009, and 0 percent effective July 28, 2010; and granted an earlier effective date of May 7, 2012 for eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.  The Veteran filed a timely notice of disagreement in June 2017.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case on the issues of:  
(a) entitlement to a rating in excess of 70 percent for PTSD; 
(b) compensable ratings for the periods from March 13, 2001 to October 5, 2009, and from July 28, 2010 to present for a bilateral skin disability of the Veteran's feet; and,
(c) an effective date earlier than May 17, 2012 for Dependents' Education Assistance.
   
The Veteran must perfect a substantive appeal in order for these issues to be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


